Citation Nr: 0703488	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim of 
entitlement to service connection for Hepatitis C.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's residuals of Hepatitis C are related to his period 
of military service or any event thereof.


CONCLUSION OF LAW

The veteran's residuals of hepatitis C are not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard,  the Board 
notes an evidence development letter dated in September 2002 
in which the RO advised the veteran of the evidence needed to 
substantiate a claim for service connection for Hepatitis C.  
The veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was also advised to identify any additional information or 
evidence that he wished VA to obtain.  The Board notes that 
this letter was issued prior to the initial adjudication of 
his claim in the March 2003 rating decision.

Despite the inadequate notice provided to the veteran on the 
disability rating or effective date elements of his claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned had 
service connection been awarded are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's available treatment records and arranged for the 
veteran to undergo a VA examination.  In addition, the Board 
recently obtained clarifying medical opinions from the 
Veterans Health Administration (VHA).  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

As noted, the Board requested clarifying medical opinions 
from VHA in May 2006.  After these opinions were received, 
the Board forwarded copies to the veteran and his accredited 
representative, and advised them that they were being given a 
period of 60 days to submit additional evidence or argument.  
In response, the representative requested that the Board 
obtain an independent medical opinion on the issue of whether 
the veteran underwent a blood transfusion in service.  

However, as will be discussed in greater detail below, this 
question was thoroughly addressed by Dr. L., a VA physician 
who responded to the Board's VHA request.  Although the 
representative has asserted that this physician failed to 
provide a scientific basis to buttress his conclusions, the 
Board finds this argument to be without merit.  As will be 
discussed in greater detail below, this physician and the 
other VA physician who also responded to the Board's VHA 
request both reviewed the claims folder and provided a 
thorough rationale for their conclusions.  Thus, the Board 
finds that this case has been fully and adequately developed 
in accordance with the provisions of the VCAA, and that an 
additional medical opinion is not warranted.

II.  Factual Background

In the report of a medical examination conducted for 
enlistment in September 1963, it was noted that the veteran 
had the word "Bush" tattooed on each arm, and the word 
"Sue" tattooed on his right arm.  

Subsequent service medical records show that, in December 
1963, he was helping to push a car out of a snow bank when he 
was struck from behind by another automobile.  Clinical 
records from his subsequent hospitalization show that he 
sustained a closed, commuted fracture of the right tibia with 
several lacerations, but no artery or nerve involvement.  He 
underwent debridement and placement of a long leg walking 
cast.  There is no specific notation his service medical 
records indicating that the veteran underwent a blood 
transfusion following that accident, or at any time during 
the remainder of his military service.

In the report of a medical examination conducted in July 
1966, it was again noted that the veteran had the word 
"Bush" tattooed on each arm.  It was also noted that he had 
a picture of a hawk tattooed on his right arm.  A report of 
medical examination conducted for separation in June 1969 
contains no descriptions of any tattoos.  

The earliest relevant post-service medical evidence of record 
is a VA Discharge Summary dated in October 1990, which shows 
that the veteran had been hospitalized for drug 
detoxification.  Laboratory results indicated that the 
veteran was anti-HBS positive, HBSAG negative, secondary to 
old hepatitis.  The veteran was given a diagnosis of a 
history of hepatitis B.  This report is negative for any 
reference to the veteran having been diagnosed with hepatitis 
C.

In August 1991, the veteran underwent an initial assessment 
for enrollment in a VA counseling program.  The veteran was 
given a diagnosis of alcohol dependence and polysubstance 
abuse, including marijuana, heroin, and cocaine.

In March 2002, the veteran underwent an examination in regard 
to a service-connected spine disability.  During this 
examination, the veteran reported having a history of 
hepatitis C since being involved in a motor vehicle accident 
in service.  The examining physician noted a diagnosis of 
hepatitis C secondary to that incident.

In an April 2002 letter, a nurse practitioner indicated that 
the veteran was being treated with Pegylated Interferon and 
Ribavirin for chronic hepatitis C.  She noted that the viral 
infection may have been acquired during a blood transfusion 
in service in 1963.

In November 2002, the veteran underwent an examination to 
determine the nature, etiology, and severity of a number of 
disabilities, including the claimed hepatitis C.  During this 
examination, the veteran reiterated his belief that he had 
acquired hepatitis C from a blood transfusion in service.  He 
indicated that he had initially been told that he had non-A 
and non-B hepatitis, but that the diagnosis was eventually 
changed to hepatitis C.  The examining physician noted a 
diagnosis of hepatitis C associated with hepatic cirrhosis.  
During this examination, the veteran underwent a hepatitis 
panel, which was subsequently found to be non-reactive to 
Hepatitis B surface antigen and Coe IGM antibody, to Hep A 
IGM antibody, but reactive to Hepatitis C antibody and 
positive to HCV AB, RIBA.

During his May 2005 hearing, the veteran testified that he 
was first told that he was found to be positive for a form of 
hepatitis while hospitalized in 1966 or 1967.  He further 
testified that he was again told that he was positive for a 
form of hepatitis in 1968, but he explained that he was 
informed at that time that it was "non-A" and "non-B" 
hepatitis, and was not specifically told that it was 
hepatitis C.  

In May 2006, the Board requested clarifying medical opinions 
from VHA.  The Board asked that an orthopedist review the 
veteran's claims folder, including all pertinent medical 
records, and offer an opinion as to the likelihood that the 
treatment required for the veteran's right leg fracture in 
1963 would have included a blood transfusion.  The Board also 
asked that a hepatologist review the claims folder, and offer 
an opinion as to the most likely source of the veteran's HCV 
infection.

A VA orthopedist, Dr. L., subsequently reviewed the claims 
folder, and provided a detailed report responding to the 
Board's inquiry.  The physician noted that the veteran 
sustained a closed commuted fracture in 1963 without any 
nerve or vascular injury.  The physician found that there was 
no mention in the relevant service hospital records of 
significant bleeding, and that nerve and artery status to the 
toes were specifically found to be normal.  There were pieces 
of bone reportedly protruding through the skin.  The 
physician explained that there was a reasonable description 
of the surgical procedure done that night, and that the 
wounds were able to be closed, but it was not documented that 
he developed a compartment syndrome.  Thus, the physician 
concluded that the swelling was not severe, which implies 
that the soft tissue was not severely damaged and there was 
not a lot of post-operative bleeding.  

Dr. L. also noted that the admission studies of blood and 
urine were within normal limits, and that subsequent 
hemoglobin done seven days following admission showed that 
the veteran had 9.6 gm with a 27 Hct.  As explained by Dr. 
L., this implied that the surgeon was not even worried enough 
about blood loss to check it in the interval.  Had he done 
so, and a transfusion had been required, Dr. L. explained 
that it would have been noted here.  It was also noted that 
the veteran had a "smooth postoperative course."  

Dr. L. indicated that, had a transfusion been done in the 
1960's, it would have been done with less stringent 
requirements and less concern of viral transmission than it 
is today.  However, in light of this record, Dr. L. did "not 
feel it was at all likely that this veteran received a blood 
transfusion."

At this same time, the claims file was also reviewed by 
another VA physician, Dr. E., who addressed the etiology of 
the veteran's Hepatitis C.  At the outset of his report, the 
physician explained that the veteran's records showed him to 
be positive for the Hepatitis C antibody, which means that he 
contracted Hepatitis C in the past, but not necessarily that 
he became chronically infected.  However, because he was 
treated with Pegylated Interferon and Ribavirin, Dr. E. 
presumed that the veteran had been checked for persistence of 
infection because checking the viral load was a prerequisite 
for such treatment.  

Dr. E. noted that there was no record of the veteran having 
undergone a blood transfusion.  However, assuming that such a 
transfusion did occur in the early 1960's, the chances of 
acquiring Hepatitis C from the transfusion were only 10.3 in 
100.  Significantly, the physician explained that there were 
medical records showing a history of polysubstance abuse, 
which was an established risk factor for acquiring Hepatitis 
C, and that 50-80 percent of drug users tested positive for 
Hepatitis C antibody within six months to one year of 
intravenous drug use.  The physician also noted that the 
veteran had a history of getting tattoos in the 1950's and 
1960's, and that there was an additional chance that he could 
have contracted the virus from receiving them.  Specifically, 
the physician noted that there was a 20-30 percent chance of 
acquiring the virus this way.

In summary, Dr. E. concluded that, even if the veteran did 
undergo a blood transfusion, the statistics are more in favor 
of him contracting the virus from drug abuse or tattoos (70-
80 percent vs. 20-30 percent).

The Board subsequently forwarded a copy of the VA physicians' 
reports to the veteran and his accredited representative.  As 
noted, the veteran's representative responded by requesting 
that the Board obtain an independent medical opinion to 
determine whether the veteran received a blood transfusion in 
service.

III.  Analysis

The veteran contends that he contracted hepatitis C virus as 
a result of having undergone a blood transfusion in service.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran underwent a blood transfusion while on active duty.  
In this regard, the Board finds the most probative evidence 
of record to be the veteran's service medical records and the 
report of the VA physician, Dr. L., who reviewed those 
records and found that it was not at all likely that the 
veteran underwent a blood transfusion while hospitalized in 
service.

As discussed in detail above, the physician explained that 
the veteran had sustained a closed commuted fracture in 1963 
without any nerve or vascular injury.  The physician noted 
that there was no mention in the relevant hospital records of 
significant bleeding, and that the wounds were able to be 
closed.  Furthermore, it was not documented that he developed 
a compartment syndrome.  As his swelling was apparently not 
severe, Dr. L. noted that the implication was that the soft 
tissue was not severely damaged and that there was not a lot 
of post-operative bleeding.  

Dr. L. also noted that the admission studies of blood and 
urine were within normal limits, and that subsequent 
hemoglobin done seven days following admission showed that 
the veteran had 9.6 gm with a 27 Hct.  As explained by Dr. 
L., this implied that the surgeon was not worried enough 
about blood loss to check it in the interval.  Had he done 
so, and a transfusion was found to be required, Dr. L. 
explained that it would have been noted here.  Dr. L. also 
indicated that the veteran was described in these records as 
having a "smooth postoperative course."  

The Board finds Dr. L.'s report to be the most credible and 
persuasive evidence of record regarding the issue of whether 
the veteran underwent a blood transfusion in service.  The 
Board notes that the only contrary evidence suggesting that 
the veteran did undergo a blood transfusion in service are 
his own written statements and hearing testimony offered 
during the course of this appeal.  However, the Board finds 
the veteran's lay reports that he was told that he underwent 
a blood transfusion in service, which were offered decades 
after his separation, to lack credibility in light of the 
medical expert opinion of Dr. L., who reviewed the service 
medical records, and explained in detail why it was unlikely 
that a transfusion actually occurred.  

Furthermore, the Board concludes that, even if a transfusion 
did occur in service, the preponderance of the evidence would 
still be against finding that he incurred Hepatitis C as a 
result of that transfusion.  In this regard, the Board notes 
the opinion of Dr. E., who explained that the chances of 
acquiring Hepatitis C from a blood transfusion in the 1960's 
was only 10.3 in 100, whereas 50 to 80 percent of drug users 
tested positive for Hepatitis C antibody within six months to 
one year of intravenous drug use.  For this reason, Dr. E. 
determined that it was much more likely that the veteran's 
Hepatitis C was incurred as a result of drug abuse.

Although several physicians have noted that the veteran has a 
history of Hepatitis C due to a blood transfusion in service, 
it is clear that these physicians were relying on the 
veteran's own report of his medical history, and that their 
statements were not based on an independent review of the 
veteran's documented medical history.  These examiners did 
not provide any basis for concluding that the veteran 
actually underwent a blood transfusion in service other than 
the veteran's own statements that one occurred, and they did 
not discuss the impact, if any, of the veteran's history of 
drug abuse on their findings.  For these reasons, the Board 
finds these notations to be of no probative value.

The Board has considered the fact that the veteran apparently 
received at least one tattoo while on active duty, which is 
suggested by the fact that the hawk tattoo on his right arm 
was not noted at enlistment, but was noted in during an 
examination in 1966.  However, although Dr. E. acknowledged 
that tattoos were a possible source of contracting Hepatitis 
C, the statistics cited by that physician establish that the 
veteran's drug abuse was a much more likely method of 
transmission.  The Board notes that there is no contrary 
medical evidence of record.  Thus, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's Hepatitis C was incurred as a result of any tattoo 
received while on active duty.

Furthermore, the Board notes that the medical evidence of 
record does not suggest that the veteran's Hepatitis C had 
its onset in service, or that the disability may otherwise be 
related to service.  Although the veteran may believe that 
the disability was incurred in service, he is not competent 
to offer an opinion as to medical matters, such as diagnoses 
or the etiology of a disorder.  See Grottveit, Espiritu, 
supra.

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  




ORDER

Entitlement to service connection for the residuals of 
Hepatitis C is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


